Motion for leave to appeal to the Court of Appeals granted. [262 App. Div. 543.] The following question is certified: Was the order of Special Term denying defendant’s motion to vacate the warrant of attachment, the levies made thereunder, the order for the service of the summons by publication and the service made pursuant thereto, properly made? Time to answer is extended until twenty days after the determination by the Court of Appeals. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.